Citation Nr: 0105668	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  93-28 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residuals of a bullet wound to the head.  

2.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000) for herpes zoster of 
the eyes.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran-appellant served on active duty from August 1944 
to April 1946.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in June 1999, it was remanded to the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  It is noted that the issues that were 
then before the Board were entitlement to a compensable 
evaluation for service-connected residuals of a bullet wound 
to the head; entitlement to a compensable evaluation for 
service-connected residuals of a bullet wound to the chest; 
and entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  

A January 2000, supplemental statement of the case continued 
the denial of the veteran's claim of entitlement to a 
compensable evaluation for service-connected residuals of a 
bullet wound to the head, but granted a 20 percent disability 
evaluation for his service-connected residuals of a bullet 
wound to the chest, and also granted his claim of entitlement 
to a total rating based on individual unemployability due to 
service connected disabilities.  

The grant of a total rating based on individual 
unemployability due to service connected disabilities is 
considered a full grant of benefits as to that issue, and it 
is thus no longer before the Board on appeal.  Further, in a 
statement submitted in conjunction with a March 2000, 
substantive appeal (as to the issue of entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151), 
the veteran thanked the RO for the award of 20 percent for 
the service-connected gunshot wound to the chest.  He also 
stated that he only wished to continue his appeal of the 
issue of entitlement to a compensable evaluation for his 
service-connected bullet wound to the head.  This statement 
was made prior to the Board's issuance of a decision on the 
issue of entitlement to an increased evaluation for the 
service-connected gunshot wound to the chest.  Thus, the 
criteria for withdrawal of a substantive appeal by the 
veteran as to the claim of entitlement to an increased 
evaluation for the service-connected gunshot wound to the 
chest have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).

For reasons that will be explained below, the issue of 
entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000) for herpes zoster of 
the eyes must be remanded to the RO.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's residuals of a bullet wound to the head are 
manifested by a nontender, superficial scar in the right 
temporal parietal region which results in no more than slight 
disfigurement, without evidence of additional impairment 
resulting therefrom, including brain injury, eye injury, or 
ear injury.


CONCLUSION OF LAW

A compensable rating for residuals of a bullet wound to the 
head is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800, 7803, 
7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1997, the Board granted the veteran's claim of 
entitlement to service connection for residuals of a bullet 
wound to the head.  That decision was based upon the 
statements made by the veteran and his comrades regarding a 
March 1945 combat injury, and upon the findings of June 1996 
VA examination.  38 U.S.C.A. § 1154(b) (West 1991).  

It is noted that at the time of the 1996 VA examination, the 
veteran had reported that he had sustained a superficial 
flesh wound to the right temporal parietal aspect of the 
scalp.  Physical examination revealed a 1 x .5 centimeter 
scar over the right temporal parietal region, which was 
nontender on palpation.  A diagnosis of a gunshot wound to 
the scalp with minor scarring was made.  

VA Ear examination in July 1999 revealed a well healed, small 
scar at the junction of the temporal and parietal bones with 
no significant scarring, well healed with hair covering the 
area.  The examiner's pertinent impression was "a small, 
well healed scar from bullet wound to the scalp (the 
[veteran] denies it entered his skull.).  No cosmetic 
deformity of any consequence."  

The veteran underwent VA eye examination in July 1999.  There 
is no indication in the report of this examination as to 
whether the examiner had the veteran's claims file available 
for review prior to the examination.  The veteran reported 
that he had a brain injury during World War II, suffering a 
bullet wound in the right side of his head, and that his 
vision in the right eye had been decreased since then.  
Following examination, the examiner's clinical impression was 
decreased visual acuity bilaterally, probably related to his 
old head wound.  

The veteran also underwent a VA bones examination in July 
1999.  He reported that he had suffered a gunshot wound to 
the right scalp on active duty, and that he had suffered eye 
problems since.  He also complained of frequent headaches.  
Examination revealed a 1 centimeter, well-healed incision 
along the lateral right parietal area superior to the ear.  
There was a mild depression beneath the scar, indication fat 
necrosis.  There was no erythema, drainage or keloid 
formation.  There was no tenderness over the scar on 
palpation.  The pertinent diagnosis was status post gunshot 
wound right side of head - stable.  

In April 2000, the VA eye examiner who had examined the 
veteran in July 1999 provided a second report of examination 
which he stated was essentially a correction of the July 1999 
examination report.  The examiner noted that the veteran's 
previous records had not been available in July 1999, but 
that they were available at the time of the corrected report.  
The examiner stated that from review of the previous records, 
it was not felt that the veteran's visual acuity decrease was 
due to any head wound suffered during the Second World War, 
since the veteran had relatively good visual acuity until the 
past few years.  The examiner noted that this was in contrast 
to an opinion expressed in July 1999.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of the disability present.  38 C.F.R. § 4.2 
(2000); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Following the Board's June 1997 grant of service connection 
for a bullet wound to the head, a July 1997 rating decision, 
in pertinent part, assigned a noncompensable (zero percent) 
evaluation to the disorder under the provision of Diagnostic 
Code 7800.  That rating contemplates disfiguring scars of the 
head, face, and neck, which are no more than slight.  A 10 
percent rating contemplates moderate, disfiguring scars.  A 
30 percent rating contemplates severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent rating, the highest 
rating assignable under this code, contemplates complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Code 7800 (2000).  Based upon a review of the 
foregoing objective medical evidence, none of the criteria 
warranting a compensable rating have been shown in the 
present case.  For example, the July 1999 VA ear examination 
found no cosmetic deformity of any consequence, while the 
bone examination found no tenderness at the scar site.  
Hence, the preponderance of the evidence is against a 
compensable rating for the veteran's residuals of bullet 
wound to the head. 

The Board has also considered other Diagnostic Codes which 
rate scars not resulting from burns.  However, for a 
compensable evaluation under these codes the veteran must 
either show a superficial scar that is poorly nourished with 
repeated ulceration, a scar which is painful or tender on 
objective demonstration, or a scar which results in a 
limitation of function of the part affected.  38 C.F.R. § 4. 
118, Diagnostic Codes 7803, 7804, 7805 (2000). The medical 
evidence of record does not show any of the criteria for a 
higher evaluation.  

Although the veteran and his spouse have argued that the 
residuals of a bullet wound to the head have included an eye 
disorder, and have even suggested some brain damage may have 
occurred from the bullet wound, the preponderance of the 
medical evidence of record is against these claims.  First, 
notwithstanding the fact that the veteran's spouse indicates 
that she is a registered nurse, the veteran and his spouse 
lack the expertise to establish that such complaints are part 
of the veteran's service-connected residuals of the bullet 
wound to the head.  On the other hand, following a review of 
the veteran's medical records, the VA eye examiner who 
considered the question opined that the veteran's visual 
acuity decrease was not due to any head wound suffered during 
the Second World War.  Significantly, this medical examiner 
provided a basis for this opinion, namely, that the veteran 
had relatively good visual acuity until the past few years.  
Moreover, there is no medical evidence associating a brain 
injury with the veteran's service-connected residuals of the 
bullet wound to the head.  

The higher of two evaluations will be assigned if the 
disability picture more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  Based on the above-cited objective medical 
findings, and in accordance with the provisions of 38 C.F.R. 
§ 4.7, the Board concludes that the disability picture 
presented does not support a compensable evaluation under the 
pertinent schedular criteria for this disability.  The 
appellant's complaints have been considered; however, such 
complaints appear to be unrelated to the level of 
symptomatology objectively demonstrated by the medical 
evidence of record and therefore, cannot serve as a basis for 
a compensable evaluation.  

Accordingly, as there is no objective evidence shown of 
ratable impairment associated with residuals of the bullet 
wound to the head, a compensable evaluation is not indicated.  
It is important to note that the percentage ratings for 
service-connected disabilities represent as far as can 
practicably be determined the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); C.F.R. §§ 3.321(a), 4.1 (2000).  In this case, 
the evidence of record does not reflect current impairment of 
the appellant's earning capacity due to such residuals.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the 
Board's opinion that the currently assigned disability rating 
for residuals of his bullet wound to the head accurately 
reflects the level of impairment pursuant to the schedular 
criteria.

In conclusion, the Board notes that this represents the 
initial rating of the veteran's residuals of the bullet wound 
to the head.  As such the "staging" of ratings is for 
application.  Fenderson v. West, 12 Vet. App. 119 (1999).  To 
that end, the Board finds that the current zero percent 
evaluation for the veteran's residuals of the bullet wound to 
the head has been properly assigned effective from the date 
the filing of the veteran's claim for those benefits.  The 
Board has taken into consideration in our analysis, the most 
profound residuals demonstrated since the date of the 
veteran's claim, May 7, 1990, and has found that the 
objective evidence since that time does not meet or 
approximate the criteria for a compensable evaluation.  
Fenderson, Id.

Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2000).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's residuals of 
the bullet wound to the head, but the medical evidence 
reflects that the required manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability picture for the disorder at issue.  
The veteran has not required hospitalization or frequent 
treatment for this disability, nor is it shown that it 
otherwise so markedly interferes with his employment as to 
render impractical the application of regular schedular 
standards.  For the reasons noted above, the Board concludes 
that the impairment resulting from this service-connected 
disability is adequately compensated by the schedular 
ratings.  Therefore, extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).


ORDER

An increased (compensable) evaluation for residuals of a 
bullet wound to the head is denied.


REMAND

The Board notes with respect to the issue of entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
herpes zoster of the eyes, that there has been a significant 
change in the law during the pendency of this appeal.  It is 
noted that the veteran's claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for herpes zoster of the 
eyes was denied by the RO on the basis that it was not well-
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should then consider the 
veteran's claim of entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for herpes zoster of the eyes .  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals



 



